DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/10/22 has been entered.  Claims 1, 4 and 8 are amended.  Claims 2- 3 are canceled.  Claims 9- 10 are added.  Claims 1, 4- 5 and 8- 10 are being addressed by this Action.
Specification
The Amendment to the Specification, filed 5/10/22 is accepted.  The objection to the Specification in the Non-Final Office Action, mailed 2/15/22 is withdrawn.
Reasons for Allowance
Claims 1, 4- 5 and 8- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and claim 8, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein each of the plurality of sub wires is configured to be foldable such that a pair of arm portions extending away from each other from the folding point toward the adjacent ones of the plurality of main wires move toward each other, and is arranged to be convex from an intermediate portion of the retriever toward an end portion of the retriever, and wherein each of the plurality of regulating portions connects the folding point of a corresponding one of the plurality of sub wires and the end portion of the retriever to each other.
The closest cited prior art reference Bates et al. (US Pat. No. 6,099,534) has sub wires (S1, S2) (See Annotated Fig. 2B above) that extend away from each other from the folding point toward the adjacent ones of the plurality of main wires and terminate at that location, but Bates does not teach or suggest wherein each of the plurality of sub wires is configured to be foldable such that a pair of arm portions extending away from each other from the folding point toward the adjacent ones of the plurality of main wires move toward each other, and is arranged to be convex from an intermediate portion of the retriever toward an end portion of the retriever.  
Regarding claim 4 and claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein, when the retriever is viewed from a direction orthogonal to the tube axis of the tubular member, a part of the plurality of sub wires arranged in a first region from an intermediate portion of the retriever to one end portion of the retriever and another part of the plurality of sub wires arranged in a second region from the intermediate portion of the retriever to another end portion of the retriever are symmetrical with respect to the intermediate portion of the retriever.
The closest cited prior art reference Bates et al. (US Pat. No. 6,099,534) has sub wires (S1, S2) (See Annotated Fig. 2B above) that support main wires (12) that open and close a mouth-like device and the sub wires (S1, S2) are located on a proximal half of the device, but Bates does not teach or suggest wherein, when the retriever is viewed from a direction orthogonal to the tube axis of the tubular member, a part of the plurality of sub wires arranged in a first region from an intermediate portion of the retriever to one end portion of the retriever and another part of the plurality of sub wires arranged in a second region from the intermediate portion of the retriever to another end portion of the retriever are symmetrical with respect to the intermediate portion of the retriever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771